Case 1:19-cv-06791-RPK-ST Document 11 Filed 02/18/20 Page 1 of 3 PageID #: 41



                                                                            filed
  UNITED STATES DISTRICT COURTEASTER               nWte
                                                      TRICT OF NEW
                                                                   ^R^CLER(?S OFFICE
                                                                    ■ra district COURT E D.N.V.
  225 Cadman Plaza East, Brooklyn, New York 11201
                                                                                    18 m A-
  Re: COMPLAINT: SCHEDULING ORDER CV-19-6791(RPK)
                                                                              BROOKLYN OFFICE
  TO WHOM IT MAY CONCERN:

  I have answered this document in writing, signed it then hand it to the tko
  detectives sent to my home on behalf of MILMAN LABUDA LAW GROUP
  PLLC Attorneysfor Plaintiff

  As it appears everything in this complaint is bogus and insulting to th fact.
  The^ilegations arer not true arrd-the-coTrrparry-rrever had suclr arrima 3 3. The-
  company had business for 9 years with many of highly respected die s in
  medicine, automotive and different events. Never had one complaint!

  THE ALLEGATIONS IN THE NUMBERED PARAGRAPHS IN THIS COMPMAIT ARE
  NOT TRUE AND ARE MADE UP.


  NAGWA IS MY WIFE HAD NOTHIN TO DO WITH THE OFFICE WORK, \jVAS
  JUST CONSULTANT ON TV PRODUCTION IF ANY. NEVER BEEN AN ACTIVE
  PARTNER.


  The Company is out of business since 2017.

  In the past new vision designed only mailers upon Doug Filardo request
  approved by Subaru Corporate then, and mailed to the target market aDproved
  at his time by Doug Filardo. The office never done any advertising for C oug
  other than design the card and send it to print and mailing through di fsrent
  vendors. This was the job of an administrative employee at the office ct this
  time. Any transaction or communication was done upon Doug Filardo approval
  and satisfaction. The office has never done any transaction or com m i j lication
  with Star Subaru. Doug Filardo was always satisfied with the work dcrje and
  continues to do business with the company for years.
  We only produced one video, which he claims was not used and nev^|' pay for it
  then.


  I had no clue or knowledge of these scams advertising, youtube vide d or other
  claims in this complaint. The Internet is full of scams. The company iliever used
  youtube or other internet social media to promote the business.

  Thank You
  John Alexander
Case 1:19-cv-06791-RPK-ST Document 11 Filed 02/18/20 Page 2 of 3 PageID #: 42
        Case l:19-cv-06791 Document 1 Filed 12/03/19 Page 1 of 11 Page                    )#: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  STAR AUTO SALES OF QUEENS LLC
  d/b/a STAR SUBARU,

                                   Plaintiff,

                 -against-                                            COMFLAINT


  HANIE ISKANDER a/k/a "John Alexander"
  AND NAGWA YOUSEIF a/k/a "Nagwa F Youseif,

                                  -Deffindants^




         Plaintiff, Star Auto Sales of Queens LLC d/b/a Star Subaru ("Star Subaru'   )i    Plaintiff)

  brings this Complaint by and through its attorneys, Milman Labuda Law Group IlLC, against

  Defendants Hanie Iskander a/k/a John Alexander("Alexander")and Nagwa Yousei: i/k/a Nagwa

  F Youseif ("Youseif) (collectively, "Defendants") in the above-captioned actiofi        and hereby

  alleges as follows:

                                      NATURE OF ACTION


         1. Plaintiff brings this Complaint against Defendants for (1)fraud and dec e it;(2)aiding

  and abetting of fraud;(3) civil conspiracy of fraud;(4) unjust enrichment;(5) aidint and abetting

  breach offiduciary duty;(6)conversion;(7)civil conspiracy ofconversion;(8)breai^ of contract;

  and(9)constructive tmst.

                                  JURISDICTION AND VENUE


         2.   This Court has diversity jurisdiction over this action pursuant to 28 U S.C. § 1332

  since the controversy involves citizens of different states and the value of th^ amount in

  controversy exceeds $75,000, exclusive of attorney' fees, costs and interest.
Case 1:19-cv-06791-RPK-ST Document 11 Filed 02/18/20 TAMPA
                                                      Page 3 of
                                                             FL3335
                                                                 PageID #: 43
                                                                                          bumwIS'®
                                                  -MFfiEzEl
                                                              :PM41


                                                                                USA
                                                                                POREVBR




                     NITED STATES DISTRICT COURT EASTERN
                           DISTRICT OF NEW YORK
                     225 Cadman Plaza East, Brooklyn,
                              NewYork11201
                                                                   a




                        1laoi-iessas
